The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 04/02/2021 amendment(s) /response(s) in the Application 16/199,791 by KIM et al. for “APPARATUS AND METHOD FOR SAVING POWER BY TRANSMISSION INTERVAL IN WIRELESS COMMUNICATION SYSTEM”, filed on 11/26/2018. The amendment/response to the claims has been entered.


Response to Amendment
Per the 04/02/2021 Amendment:  
Claims 1, 10, 25 and 27 are amended. 
Claims 5-9, 14-15 and 21-23 are cancelled.
Claims 1-4, 10-13, 16-20 and 24-29 are pending.

In view of the 04/02/2021 claim amendments, i.e., “the subset of the components corresponds to a first subset and the power control period corresponds to a period in which the monitoring period and a data period for the data allocation are excluded in the transmission interval,… the subset of the components corresponds to a second subset different from the first subset and the power control period corresponds to a period in which the monitoring period is excluded in the transmission interval.” (as recited in claim 1, and similarly recited in claim 10) in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 102 are withdrawn.

Allowable Subject Matter
Claims 1-4, 10-13, 16-20 and 24-29 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 04/02/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “the subset of the components corresponds to a first subset and the power control period corresponds to a period in which the monitoring period and a data period for the data allocation are excluded in the transmission interval,… the subset of the components corresponds to a second subset different from the first subset and the power control period corresponds to a period in which the monitoring period is excluded in the transmission interval.” (as recited in claim 1, and similarly recited in claim 10) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

For example, regarding claim 1, Reinhardt et al. (US20130194995A1) teaches A method performed by a terminal in a wireless communication system, the method comprising: (REINHARDT, Fig. 3, paragraph 48, teach operating a terminal to selectively enter micro sleep modes in a wireless communication system. Particularly, see Fig. 3, step 302, which is reproduced below:

    PNG
    media_image1.png
    459
    795
    media_image1.png
    Greyscale

Step 302 and corresponding paragraph 49 teach receiving control information through a control channel (i.e. PDCCH) during a first period of a transmission interval (i.e. first sub-frame portion).)
activating components for processing signals; (REINHARDT, Figs. 2-3, step 302, paragraph 49, teach micro sleep controller 36 configured to operate receiver 10 to process signals.)
obtaining a control signal on a physical downlink control channel (PDCCH) in a monitoring period of a transmission interval; (REINHARDT, see Fig. 3, step 302, paragraphs 49-50, teach a regular micro sleep mode and extended micro sleep mode wherein a control signal is received through a control channel (i.e. PDCCH) during a 
and deactivating a subset of the components in a power control period of the transmission interval, (REINHARDT, Fig. 3, step 304, paragraphs 49-50, teach regular and extended micro sleep mode, wherein the receiver 10 is controlled to switch off at least one receiver component..” (i.e., deactivating a subset of the components) “..after the first sub-frame portion (i.e., the PDCCH) has been decoded by the PDCCH decoder 32” (i.e. in a power control period of the transmission interval).) based on a result of a decoding of the control signal, (REINHARDT, Fig. 3, step 302, paragraph 49, teaching that “[t]he receiver component is only switched off in case the decoding by the PDCCH decoder 32 indicates that the second sub-frame portion does not need to be decoded (i.e., based on a result of decoding the control signal).) 
wherein the subset of the components corresponds to a first subset if the result indicates data allocation in the transmission interval, and (REINHARDT, Fig. 3, step 304, paragraphs 49-50, teach controlling the receiver to switch off at least one receiver component..” (i.e., deactivating a subset of the components) “..after the first sub-frame portion (i.e., the PDCCH) has been decoded by the PDCCH decoder 32” (i.e. if the result indicates data allocation in the transmission interval).)

Karaoguz et al. (US20130115908A1) teaches wherein the subset of the components corresponds to a second subset different from the first subset if the result does not indicate data allocation in the transmission interval. (KARAOGUZ, Fig. 8, steps 250, 254, 258, paragraphs 55-61, teach selectively reducing power consumption by 

Previously cited art Almog et al. (US20130301508A1) is directed to identifying, based on a decoded control channel, a time period during which no data channel is to be addressed to a receiver, and the receiver is shut down for at least part of the identified time period (Abstract). More particularly, Fig. 2, and paragraphs 51-53, teach shutting down circuitry of a receiver (step 62) based on decoding a downlink channel (step 58) obtained via receiving reference signals (step 50), wherein channel estimation (step 54) accuracy for decoding the downlink channel is determined and/or based on signal to noise ratio (SNR) high mobility or other difficult channel conditions, i.e. number of reference signals is determined/based on channel conditions.)

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “the subset of the components corresponds to a first subset and the power control period corresponds to a period in which the monitoring period and a data period for the data allocation are excluded in the transmission interval,… the subset of the components corresponds to a second subset different from the first subset and the power control period corresponds to a period in which the monitoring period is excluded in the transmission interval.”, as recited in claim 1 and similarly recited in claim 10, in combination with the other limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/WALLI Z BUTT/Examiner, Art Unit 2412